DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least two layers of the flexible substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  are rejected under 35 U.S.C. 103 as being unpatentable over US 9,585,998 to Gage et al in view of US 9,873,000 to Moss et al.

    PNG
    media_image1.png
    569
    647
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    544
    media_image2.png
    Greyscale
In the specification and figures, Gage discloses the apparatus substantially as claimed by Applicant. With regard to claims 1, 8, 9, Gage discloses a vascular access device comprising a u-shaped tubular body 10 of biocompatible material (see column 6, lines 50-55) with arterial and venous ends, a housing 30h, 40h that holds a flow tube or conduit 202, a cavity formed within the housing, and a cannulation port 30p, 40p on the tubular body (see FIGS 1, 15). 
Gage does not disclose a magnet within the cavity. However, Moss discloses a vascular graft 801 wrapped with electromagnetic coils 815, 817 or simply a magnetic material or collar 903 that imparts magnetic energy to the blood flowing therein (see Moss FIGS 8, 9, column 5, lines 7-31). Taken together, the references reasonably suggest the inclusion of a magnet as disclosed by Moss within a vascular graft as disclosed by Gage, as well as a magnetized graft collar, in order to impart magnetic energy to the blood flowing within the graft, as taught by Moss. 
With regard to claim 3 (as best understood by the Examiner), Moss discloses that the collar may comprise copper (see column 5, lines 7-14). 
Allowable Subject Matter
Claims 2, 4-7, and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose or suggest the combination of elements as claimed by Applicant. With regard to claims 2 and 10-20, the prior art fails to disclose or suggest the combination of a magnetized vascular graft in combination with a magnetized vascular graft collar with layers of mesh and magnetic crystals. With regard to claims 4-5, the prior art does not disclose or suggest a vascular graft and graft collar with the claimed arrangement of polarities. With regard to claims 6 and 7, the prior art does not disclose or suggest a vascular graft and graft collar comprising the claimed types of magnets. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,261,257 		Uflacker et al
Dialysis graft system with housing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        16 June 2022